EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Response to Amendment
This action is in response to the applicant’s amendment received 12/28/2021. Claims 1-17 are pending.
Response to Arguments
Applicant’s arguments filed 12/28/2021 with respect to amended claim 1 have been fully considered and are persuasive. Examiner agrees Vernick fails to disclose that the elongated flexible band portion is flexible from the proximal end to the distal end as now recited in amended claim 1. Therefore, the 102(a)(1) rejection of claims 1, 8, and 13  by Vernick has been withdrawn. 
Allowable Subject Matter
Claims 1-17 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 8, 9, 12, and 13, the prior art fails to disclose or suggest, in combination with other limitations recited in the claim, an elongated flexible band portion having a distal end and a proximal end, wherein the elongated flexible band portion is flexible from the proximal end to the distal end, the band portion comprises a flexed part between the distal end and the proximal end, wherein the flexed part is a part inflected to be recessed inwardly and maintained in the inflected shape. Closest prior art Vernick discloses the band portion 10 is specifically made rigid, thus it would not have been obvious to modify band portion 10 to be flexible as required by claim 1. 
Regarding claims 2-7, 10, and 11, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, an elongated flexible second 
Regarding claim 14, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, at least one of the first band portion and the second band portion has an inner surface where at least one convex strip is formed to extend in a lengthwise direction. Applicant discloses this feature is advantageous in that convex strips increase frictional force when an organ is bound.
Regarding claims 15 and 17, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, a second locking portion comprising a second ratchet pawl, wherein the first ratchet pawl is configured to be allowed to be released from meshing engagement with the at least one ratchet tooth meshed with the first ratchet pawl, and the second ratchet pawl is configured to be prohibited from being released from 5meshing engagement with the at least one ratchet tooth once meshed with the second ratchet pawl. 
Regarding claim 16, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, an elongated flexible second band portion having a distal end and a proximal end, whereby meshing engagement of the at least one ratchet tooth with the first ratchet pawl makes a flattened ring which there is a flexed part recessed inwardly in. Closest prior art Vernick discloses the second band portion 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        January 10, 2022